Case 1:19-cr-10139-JDB Document1 Filed 11/20/19 Pagelof2 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, CASENO, (9-487 34

18 U.S.C. § 4

)
)
)
)
Vs, )
)
CADIE MCALISTER, )

)

)

oe

 

Defendant.
2) 20 IN OPEN COURT:
INFORMATION WATE: 0
TIME: [S59 p.m.
THE UNITED STATES ATTORNEY CHARGES:
— Ley cee,
COUNT ONE

On or about the 1st day of February until the 6th day of June, 2019, in the Western

District of Tennessee, the Defendant,

CADIE MCALISTER,

then a Correctional Officer at the Northwest Correctional Complex (’NWCX”), having
knowledge of the actual commission of a felony cognizable by a court of the United States,
did conceal the felony offense from law enforcement and did not as soon as possible
make the illegal activity known to a judge, agent, or other person in civil or military
authority under the United States.

Specifically, defendant McAlister knew that at least one correctional officer
committed a deprivation of rights under color of law, a felony violation of Title 18, United
states Code, Section 242, by assaulting and injuring an inmate, R.T., on February 1,

2019, and that a correctional officer aided and abetted the commission of the deprivation

»f2HN DISTRICT OF TN
Case 1:19-cr-10139-JDB Document1 Filed 11/20/19 Page 2of2 PagelD 2

of rights under color of law, a felony violation of Title 18, United States Code, Sections
242 and 2, by covering a surveillance camera in order to hide the staff assault of inmate
R.T., and defendant McAlister took affirmative steps to conceal these federal crimes by
providing paper towels to cover the surveillance camera in the cell, writing incomplete and
inaccurate logbook entries, and withholding information from supervisors and

investigators.

All in violation of Title 18, United States Code, Section 4.

DATE:  ///#9

D Wri bate fJucatir-
D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY
